Citation Nr: 9900733	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-51 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
injury of the dorsal-lumbar spine with arthritis and 
narrowing and desiccation at L1-2, L2-3 and L3-4 with mild 
bulge at L3-4, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
injury of the cervical spine with arthritis and mild disc 
bulge at C-3-4, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the of the 
Department of Veterans Affairs (VA) Regional Office  in 
Cleveland, Ohio (RO).  A notice of disagreement was received 
in October 1996, a statement of the case was issued in 
November 1996, and a substantive appeal was received in 
December 1996.

In correspondence dated April 20, 1998, the veteran includes 
contentions to the effect that he suffers psychiatric 
symptomatology as a result of his service-connected back 
disabilities.  This implied secondary service connection 
claim is hereby referred to the RO for development and 
adjudication.  


REMAND

Preliminary review of the record reveals that service 
connection was established for back disability by rating 
decision in January 1993.  In that decision, the back 
disability was described for rating purposes as upper back 
pain with mild disc space narrowing T12-L1, and a 10 percent 
rating was assigned under the provisions of Diagnostic Code 
5010 for arthritis and Diagnostic Code 5295 for lumbosacral 
stain.  

In a letter received in July 1996, the veteran asserted that 
he was suffering severe neck pain related to an inservice 
injury.  Based on the results of a September 1996 VA 
examination of the spine, the RO denied entitlement to an 
increased rating for the service-connected upper back pain 
with mild disc space narrowing in the October 1996 rating 
decision from which the present appeal arises.  In an October 
1996 communication which was accepted as a notice of 
disagreement, the veteran continued to set forth contentions 
regarding his neck pain.  A statement of the case addressing 
the evaluation for the service-connected upper back pain was 
issued in November 1996.  In a March 1998 rating decision, 
the RO established service connection for residuals of injury 
of the cervical spine with arthritis and mild disc bulge at 
C3-4 and assigned a separate 10 percent rating for this 
disability.  The RO continued the existing 10 percent rating 
for the service-connected upper back disability, but 
redescribed that disability for rating purposes as residuals 
of injury of the dorsal-lumbar spine with arthritis and 
narrowing and desiccation at L1-2, L2-3 and L3-4 with mild 
bulge at L3-4.  In March 1998, the RO issued a supplemental 
statement of the case addressing only the dorsal-lumbar spine 
disability.  However, in an April 1998 letter, the veteran 
continued to assert argument related to what he referred to 
as his neck problems, and a Written Brief Presentation by the 
veterans representative in November 1998 included argument 
pertinent to both the dorsal-lumbar spine disability and the 
cervical spine disability.  

After considering the above-summarized procedural history, 
the Board is of the opinion that a fair interpretation of the 
facts is that the issues of entitlement to increased ratings 
for both the dorsal-lumbar spine disability and the cervical 
spine disability are in appellate status.  The veteran 
initially asserted a claim based on neck pain, but the 
October 1996 rating decision only considered whether the 
previously service-connected dorsal-lumbar spine disability 
warranted an increased rating.  Further, although the veteran 
indicated in his October 1996 notice of disagreement that he 
was suffering from neck pain, the November 1996 statement of 
the case only considered the dorsal-lumbar spine disability.  
It was not until the March 1998 rating decision that the 
separate question of the cervical spine disability was 
formally considered, and a separate 10 percent rating was 
assigned at that time.  However, the March 1998 supplemental 
statement of the case only addressed the dorsal-lumbar spine 
disability.  

In other words, the veteran started out with a service-
connected dorsal-lumbar spine disability.  After asserting 
that he was suffering neck pain, the question of an increased 
rating for the dorsal-lumbar spine disability was initially 
considered (and denied).  Thereafter, service-connection was 
established for separate cervical spine disability (which the 
veteran has essentially been arguing all along).  Recent 
communications from the veteran and his representative 
clearly show that the veteran is contending that higher 
ratings are warranted for each of the two disabilities, but 
the rating for the cervical spine disability has not been 
addressed in a statement of the case or a supplemental 
statement of the case.  Appropriate action in this regard is 
therefore warranted. 

Additionally, while it would appear that the issue of 
entitlement to an increased rating for dorsal-lumbar spine 
disability has been adequately addressed by the RO so as to 
allow the Board to proceed with appellate review at this 
time, the Board notes that the veteran failed to report for a 
VA neurological examination in January 1998.  However, in an 
April 1998 letter, the veteran stated that he failed to 
report due to a transportation problem.  Given the need for 
further action as outlined above, the Board believes it 
appropriate to afford the veteran another opportunity to 
report for VA examination.  However, the Board stresses to 
the veteran that while the VA has a duty to assist him with 
the development of evidence in connection with his claim, 
this duty is not a one-way street.  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  The veteran and his representative 
are hereby notified of the potential importance of such an 
examination to the veterans claims. 

Accordingly, the case is hereby REFERRED to the RO for the 
following actions:

1.  Any pertinent VA treatment records 
not already in the claims file should be 
obtained and made of record.  

2.  The veteran should be requested to 
furnish the name and address of every 
private medical care provider who has 
records (not already in the claims file) 
documenting treatment for the pertinent 
disabilities at issue.  Appropriate 
action to request copies of all such 
private records should be taken by the 
RO. 

3.  The veteran should be scheduled for 
comprehensive VA orthopedic and 
neurological examinations of the 
cervical, dorsal and lumbar spines.  It 
is imperative that the claims file be 
made available to the examiner(s) for 
review in connection with the 
examinations, and all indicated special 
studies and tests should be accomplished.  
The examiners should report all clinical 
and special test findings (including 
range of motion studies with the actual 
results being reported as well as the 
range of motion considered normal for the 
cervical, dorsal and lumbar spines) in 
accordance with all applicable diagnostic 
rating criteria.  The examiners should 
also expressly report any findings of 
functional loss due to pain, weakness, 
fatigability and incoordination.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether increased ratings are 
warranted for the veterans dorsal-lumbar 
spine disability and for his cervical 
spine disability.  Appropriate 
consideration should be given to all 
applicable diagnostic criteria, including 
the provisions of 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet.App. 202 
(1995).  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case clearly addressing both issues.  
After affording them a reasonable period 
of time to respond, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to assist the veteran and to 
ensure that he is afforded due process of law.  The Board 
intimates no opinions as to the eventual determinations to be 
made.  The veteran is free to submit additional evidence in 
support of his claims. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
